DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Amendments to the Claims:

Claim 1, line 53 (last line of the claim):  delete “heigh” and replace with --height--;

*  *  *
The above change was made to correct an obvious typographical error in the claim.

Allowable Subject Matter
Claim(s) 1-9 and 11-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1 DE 4218997, hereinafter DE’997 discloses a blown-film extrusion apparatus (Figure 1) for making a tubular polymer film-comprising (abstract): - an extruder having an extrusion mouth configured for extruding a molten polymer in the form of a tubular element-at a predetermined temperature (Figure 1, extrusion mouth/nozzle-4); - a solidification ring arranged to harden (Figure 1, page 5, para 8, cooling device-7 circulating cooling air unit to harden ) said tubular element to form said tubular polymer film (Figure 1, page 5, para-8, a device 6 for inflating the pre-product hose 1 to the film), and a film conveyor-arranged for conveying said tubular polymer film and said tubular element upwards about a substantially vertical axis of said apparatus (Figure 1 showing conveyor belt and tubular element upwards about a substantially vertical axis), wherein said solidification ring is configured for delivering cooling air-out of said tubular element about said axis at a predetermined cooling height (Figure 2, page 6, para-2, ring shaped cooling air outlet-15) above said extrusion mouth-said apparatus-aiso comprising a delivery device- arranged to deliver correction air to hit externally said tubular element-in order to locally modify said temperature and locally correct the thickness of said tubular polymer film (Figure 1-2, page 6, para 2, delivery device-8); the said delivery device-comprising: - a distribution chamber (Figure, 3, page 6, para 2-3, chamber-18) having an inlet opening (not explicitly shown but is an implicit feature) and a plurality of distribution outlet ports for said correction air (Figure 3, outlet port-10); - a plurality of air delivery members-(Figure 3) of said correction air having respective inlet ports-and respective delivery channels-(Figure 2-3, page 6, para 2, channels-17) ending with respective delivery mouths(13)-downstream of said delivery channels-(17), said delivery mouths (Figure 2 showing the delivery mouth-13), in order to hit said tubular element- at respective angular correction positlons-FIgure 2 showing that the delivery mouth-13 at an angled position ), - a plurality of flow control elements-(Figure 2-3, flow control -11 and 19), each pneumatically connected between: - a respective distribution outlet port of said distribution outlet ports of said distribution chamber-(Figure 3, outlet port-10), and - an inlet port (not explicit shown but an implicit feature) of a respective air delivery member of said air delivery members, wherein each of said flow control elements-(ll) is configured for receiving a respective adjustment signal (Figure 1, control-12) and for modifying an own passageway for said correction air responsive to said adjustment signal, in order to adjust the flowrate of a respective correction air partial stream of said correction air partial streams responsive to said respective adjustment signal (page 6, para 1), characterized in that said delivery mouths -13-are arranged at a correction height set. However, DE’997 did not discloses that the an air delivery member of said air delivery members comprises a plurality of correction air delivery mouths, said delivery mouths arranqed at different heiqhts alonq the direction of said axis of said delivery device, and a delivery mouth arranqed at a lower heiqht than any couple of adiacent delivery mouths of said delivery mouths of a same air delivery member arranqed at a position closer to said axis than a delivery mouth of said couple of adiacent delivery mouths arranqed at a heiqht hiqher than said lower 3Application No. 15/576,515Docket No.: 0892.1001 height deemed to be novel and unobvious.	
Regarding claim 3, DE’997 discloses upper ring and lower ring connected to first cylinder wall and second cylinder walls, but fails to disclose that the fixed-joint grooves 
Regarding Claim 4, DE’997 discloses upper ring and lower ring connected to first cylinder wall and second cylinder walls, but fails to disclose that the second cylindrical wall.
Regarding claims 12 and 13, DE’997 discloses air delivery members comprises a plurality of correction air delivery mouths (Figure 2 showing the delivery mouth-13) but fails to disclose that delivery mouths0 with respect to said axis of said delivery device is deemed to be novel and unobvious. 
Regarding claim 17, DE’997 discloses distribution chamber is an annular chamber peripherally arranged with respect to said plurality of air delivery members as discussed in claim 1, but fails to disclose that delivery device and having a plurality of passage windows at respective inlet ends of respective said air delivery members, and said turning-diaphragm choke members are arranged within 9Application No. TBDDocket No.: 0801.1008 respective housings of said passage windows.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure US 3809515. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019.  The examiner can normally be reached on 9:30-5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEBJANI ROY/Examiner, Art Unit 1741             

/MARC C HOWELL/Primary Examiner, Art Unit 1774